Title: To John Adams from Beriah Phipps, 1 June 1798
From: Phipps, Beriah
To: Adams, John



Sir
Claverack June 1st: 1798:—

We the Grand Jurors for the Body of the County of Columbia in the State of New York, beg leave to address you upon the present eventful Period in our national Affairs—
The late Communications made by you to the Legislature of the Union, exhibit a Crisis in our Relations to the French Republic, which as it menaces our Independence, awakens our Zeal, and draws closer our affections to that Government by which alone that Independence can be secured. We see with Indignation the Insinuations of a foreign power that there are Citizens of the United States so regardless of that distinguishing and impressive Title, and so lost to a Sense of duty, as to be capable of being made the disgraceful Instruments of counteracting the measures of their own free Government, and of prostrating it at the Feet of foreign Domination; and though we trust that every hope derived from this Source will prove delusive, yet we are constrained to seperate ourselves from those unworthy Individuals and abandoned Parricides, if any such there be, who may have encouraged it. If the good Wishes heretofore expressed by our Citizens for the Liberty and Prosperity of France sincere and ardent as they were, should have led to the supposition that their Affections might be alienated from their own free legitimate Government, or that they would abet or sanction Schemes of aggrandizement in one Nation at the Expence of the Sovereignty of others, we Feel a full confidence that the Idea will be repelled with Indignation, and that it will be evinced that an adherence to Principles constitutes the American Character, and that in our Attachment to Liberty, we know how to distinguish between the Semblance and the Reality, the empty Profession, and the solid Enjoyment of that Blessing. In contemplating our Government, as a free representative Republic, we recognize in its very Structure, solid Grounds of liberal Confidence, and it is with equal Pride and Pleasure that we bear our Testimony to its Excellence, and to the comprehensive Views of those enlightened Statesmen who framed it, by declaring that it has in Practice justified the Theory: thereby displaying a splendid Example honorable to human Nature and instructive to Mankind, that Freedom and Order, Liberty and Law, can, by a wise Policy be made to exist together. In the conduct of our Government towards the Republic of France, we observe a dignified forbearance, which may have been misinterpreted by them into Pusillanimity, but which affording the Shield of conscious Integrity, we consider as the sure presage of Energy and Fortitude in the hour of difficulty. When that hour shall arrive, we trust that the Government of our Country, as it has derived its origin from, so it will receive the efficacious support of the People, and on our part, as we value the Blessings of social Order and the Rights of self Government, disdaining all attempts to reconcile an attachment to the Constitution, with a systematic Opposition to those who are chosen to administer it, we pledge ourselves explicitly and unequivocally, to afford that Support to the Legislative, and Executive Authorities of our County, in all those measures, which, by them, shall be deemed necessary to defend and maintain its Honor, Dignity and Independence—





















Bir..h Phelps ForemanPeter B. Ten Broeck ClerkCaleb BentonIsaac AverillB HafsternClands. S. DelamettesLevi PrestonGeo. LawrenceJacob C. DeckerChrist HoxieThomas TreusdellPeter HogeboomSquir SherwoodThomas BarrattGaius StebbinsTobias T. Van DensenTheops. SackwoodJohn J. HollyMoses BrickA. T. LivingstonLevi Stone